Citation Nr: 1317564	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  08-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for pilonidal cyst with residual scar, status post removal, in excess of 10 percent from February 22, 2007.

2.  Entitlement to an effective date prior to February 22, 2007 for the assignment of a 10 percent evaluation for pilonidal cyst with residual scar, status post removal.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) from October 16, 2009 to September 8, 2011, and in excess of 50 percent since September 9, 2011. 

4.  Entitlement to an effective date prior to October 16, 2009 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1989, and from December 1990 to June 1991.  She also had Reserve service from July 1989 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2007, the RO increased the evaluation for residuals of removal of pilonidal cyst to 10 percent, effective February 22, 2007.  The Veteran appealed both the effective date and the evaluation.  The Board notes that the RO based the award on findings of tenderness to palpation of the scar.  Therefore, the Board has characterized the issue as noted on the title page to better reflect this procedural history and the evidence of record.

In August 2010, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective October 16, 2009.  The Veteran appealed both the effective date and the evaluation.  The RO issued a statement of the case (SOC) with respect to the evaluation only.  In April 2012, the RO increased the evaluation for PTSD to 50 percent, effective September 9, 2011.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The issues of entitlement to service connection for yeast infections and a back condition, as well as the issues of whether new and material evidence has been received to reopen claims for service connection for hepatitis B and a bilateral knee condition, are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased initial evaluation for PTSD, as well as the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pilonidal cyst with residual scar, status post removal, is manifested by a well healed scar that measures 6 cm, tenderness to palpation, intermittent evidence of adherence to underlying tissue, and complaints of pain; it does not cover an area of 6 square inches or greater, is not unstable, and does not result in limitation of motion and function.

2.  The Veteran's claim for an increased rating for pilonidal cyst with residual scar, status post removal, was received on February 22, 2007.

3.  The record does not establish entitlement to a 10 percent rating for pilonidal cyst with residual scar, status post removal, within the one-year period prior to February 22, 2007.


CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent rating for pilonidal cyst with residual scar, status post removal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes (DCs) 7804, 7805 (prior to October 23, 2008).

2.  The criteria for an effective date prior to February 22, 2007 for the assignment of a 10 percent rating for pilonidal cyst with residual scar, status post removal, have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410   (2004).

With regard to the increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, an April 2007 pre-adjudication letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in her pilonidal cyst residuals may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  Specifically, the Veteran's VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in May 2007 and May 2012.  The record does not reflect that either of these examinations was inadequate.  Each examiner conducted a physical examination, interviewed the Veteran as to her medical history, and addressed entitlement to a higher rating for the Veteran's residuals of removal of pilonidal cyst.  See 38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a January 2002 rating decision, the RO granted service connection for pilonidal cyst with residual scar, status post removal, and assigned a noncompensable evaluation under DC 7805, effective May 25, 2001.  

In February 2007, the Veteran requested an increased evaluation for this disability.  In a July 2007 rating decision, the RO increased the evaluation to 10 percent under DC 7804, effective February 2, 2007.  

The schedule for rating disabilities of the skin was amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2012)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708  (Sept. 23, 2008).  Therefore, the amended regulations (effective October 2008) will not be addressed in the present decision.

Initially, the Board notes that DC 7800 is not applicable here because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not here at issue). 

Under DC 7801, effective prior to October 23, 2008, scars that are deep or that cause limited motion warrant a 10 percent evaluation for areas of at least 6 square inches; a 20 percent rating when they cover an area or areas at least 12 square inches, but less than 72 square inches; a 30 percent rating when they cover an area or areas at least 72 square inches, but less than 144 square inches; and a 40 percent rating for area or areas exceeding 144 square inches.  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id., Note (2). 

Under DC 7802, scars that are superficial and do not cause limited motion warrant a maximum 10 percent rating when they cover an area of at least 144 square inches or more.  38 C.F.R. § 4.118.  Under DC 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Id.  An unstable scar as one where there is frequent loss of covering of skin over the scar.  Id., Note (1).  Under DC 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underling soft tissue damage.  Id., Note (1).

DC 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118. 

In an April 2007 correspondence, the Veteran stated that the pilonidal cyst was not completely removed in 1987 "because it continued to come back."  She was told that a repeat procedure was necessary, but put it off for 12 years "due to the intense pain of the prior procedure."  She described problems with sitting for extended periods of time and with sleeping on her back.  She related discomfort in the area of the surgery.  The Veteran indicated that she worked as a secretary, and that sitting for an eight hour shift could be very uncomfortable.

The Veteran underwent a VA scar examination in May 2007.  She reported that she was diagnosed with a pilonidal cyst in service and that the cyst was excised and drained in 1987.  The cyst was surgically removed in May 2000.  She reported that since May 2000, the scar had been painful at times, especially when sitting too long.  Since the second operation, there had been swelling and a small amount of discharge on three occasions.  The scar had never incapacitated her and she had not lost time from work because of it.  She had not sought further medical treatment  and did not take any medication for this condition.  Examination of the scar revealed a 1.5 inch x .25 inch vertical scar in the uppermost gluteal fold at midline.  The scar was tender to palpation.  There was also adherence to the underlying tissue.  There was no underlying soft tissue damage, and no skin ulceration or breakdown.  The Veteran was diagnosed with residuals of surgery, removal of pilonidal cyst (second operation). 

In a February 2008 correspondence, the Veteran stated that since the second surgery in 2000 she sometimes experienced numbness and tingling in her backside where the surgery occurred.  She indicated that this problem had been "ongoing."  In the January 2008 VA Form 9, she stated that the area where the cyst was removed was sensitive and became aggravated by sitting too long, which was required by her job. 

The Veteran underwent a VA peripheral nerve examination May 2008.  She complained of heat, stiffness, pain, numbness, and tingling in her upper and lower extremities since the second surgery to remove a pilonidal cyst.  She worked full time.  No muscle atrophy was present.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  Electromyography and nerve conduction studies were normal.  X-rays of the lumbar spine revealed no significant osseous or articular findings.  The examiner reviewed the claims file.  He found no objective evidence of neuropathy, parathesia, or other neurological abnormality secondary to the removal of a pilonidal cyst.  He specifically noted no objective spinal injury or symptomatology.

In correspondence dated January 13, 2012, the Veteran stated that she "was still having pain and discomfort in the area of the pilonidal cyst removal."  She also complained of recurrent swelling and occasional drainage in the area of the scar tissue.  She described difficulty in sitting for long periods of time, which was required by her job as a clerk.  She indicated that she worked full time.  

The Veteran underwent the most recent VA examination in May 2012.  She reported occasional pain at the site of the scar, but no other residuals.  The pain was exacerbated by sitting more than 2-3 hours.  She worked as a clerk and sat 7 or 8 hours at a time.  She denied constipation, numbness, and tingling.  She had not been treated with any medications for this condition in the past 12 months.  The examiner noted the presence of a small linear scar in the cleft of the buttocks that was 6 cm long.  It was not unstable.  There was no limitation of function.  Nerve conduction studies were normal.  No neoplasms or systemic manifestations were noted.  The examiner noted that there was no affected total body or exposed area.  There was a scar where the cyst was removed, but no visible evidence of a recurring pilonidal cyst.  The examiner noted that the Veteran was able to complete activities of daily living, to include toileting, and home chores without difficulty.  The examiner noted that this condition did not impact the Veteran's ability to work.      

During the October 2012 hearing, the Veteran stated that the area where the cyst was removed is very sensitive and becomes irritated after sitting for at least 30 minutes.  She testified that she currently works as a clerk, and frequently gets up "so that I don't have to sit for a very long time."  Hearing Transcript at 4.  She stated that this area "still gets swollen and red."  Id. at 7.  She also reported occasional drainage that is mostly clear, and "maybe just a tad bit stained occasionally every now and then."  Id.  She took over-the-counter medication for pain; however, she had also been prescribed muscle relaxers and prescription pain medication.  The Veteran stated that she occasionally receives an injection of Toradol at the VA outpatient clinic where she works.  She also stated that she gets swelling in the affected area if she wears anything constricted, such as jeans.  She testified that this condition is "pretty much" constantly painful.  Id. at 6.  She further stated that she had missed "minimal" work due to this condition and that she was able to "deal with it" with the medication.  Id. at 7.

The Board has also reviewed VA treatment notes in the physical claims file and in the Virtual VA electronic file, but finds no relevant records. 

Based on this evidentiary posture, the Board finds that a rating in excess of 10 percent from February 22, 2007 is not warranted.  The medical evidence of record establishes that the scar measures approximately 6 centimeters and is well healed.  There is tenderness to palpation and pain when the Veteran sits too long.  The scar was adherent to underlying tissue at the 2007 examination.  However, there was no adherence noted at the May 2012 examination.  The May 2012 examiner also noted that the residual scar was not deep and did not have induration of flexibility.  There was normal limitation of motion and function associated with the residual scar.  Therefore, DC 7801 does not assist the Veteran in obtaining a disability rating higher than 10 percent.

In evaluating this claim, the Board notes that none of the remaining diagnostic codes that evaluate skin disabilities provide disability ratings higher than 10 percent.  Therefore, DCs 7802, 7803, and 7804 do not assist the Veteran in obtaining a higher disability rating.  As noted above, there is no diagnostic code that provides criteria for limitation of motion affecting the tailbone area and, nevertheless, the preponderance of the evidence does not reflect that the Veteran's residual cyst scar results in any significant limitation of motion or function.  Therefore, DC 7805 does not assist the Veteran in obtaining a higher disability rating. 

The Board notes the Veteran's contention that she has neuropathy of the upper and lower extremities secondary to the service-connected pilonidal cyst disability.  However, the RO denied secondary service connection for neuropathy of the upper and lower extremities in a December 2008 rating decision, and the Veteran did not file an NOD.  The Board, therefore, will not address the alleged neurological symptoms regarding the Veteran's upper and lower extremities.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected disability.  The Board finds that the lay and medical evidence regarding the Veteran's service-connected pilonidal cyst disability has been relatively consistent throughout the pendency of the claim and appeal.  Thus, a staged rating is not warranted in this case.

Accordingly, based on a review of the evidence, the Board finds that the preponderance of the evidence is against the grant of a schedular rating in excess of 10 percent for the service-connected pilonidal cyst with residual scar, status post removal, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability.  The Board acknowledges the Veteran's complaints of pain and her report that the pain has interfered with work.  Regardless, the evidence does not rise to the level of marked interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence establishes that the Veteran has worked full time throughout the appeal period.  Therefore, any inferred TDIU claim is inapplicable in this case.
 
III.  Effective Date 

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2012).  However, 38 C.F.R. § 3.400(o) (2)  provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400 (0) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Service connection for pilonidal cyst with residual scar, status post removal, was granted in the January 2002 rating decision, and a noncompensable rating assigned effective May 25, 2001, the date of the Veteran's claim.  Although the Veteran initiated an appeal of this denial by filing an NOD, she did not perfect an appeal of the denial by filing a substantive appeal after the issuance of the SOC.  Therefore, the January 2002 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

In a correspondence received on February 22, 2007, the Veteran requested an increase in the disability rating for her service-connected pilonidal cyst disability.  During the October 2012 hearing, she stated that the effective date should be the date of the second surgery, which occurred in May 2000.  However, there are no other documents in the claims file dated after the January 2002 rating decision appeal period, but prior to February 22, 2007, which could be construed as a formal or informal claim for increase.  The Veteran has acknowledged that she does not recall when she filed the claim for increase after the 2000 surgery.  Hearing Transcript at 10.  Accordingly, the Board finds that the proper date of claim for increase is February 22, 2007. 

VA outpatient treatment records dated from February 22, 2006 to February 22, 2007 primarily address the Veteran's mental status.  In fact, these treatment records contain no evidence concerning the Veteran's service-connected pilonidal cyst disability.  Thus, the evidence dated within the year prior to February 22, 2007 does not demonstrate a factually ascertainable increase in the severity of the Veteran's condition.  As such, the proper effective date for the assignment of a 10 percent rating for depressive disorder is February 2, 2007.  See 38 C.F.R. § 3.400. 

Because the evidence dated within one year prior to the February 22, 2007 claim does not establish entitlement to a 10 percent rating for the pilonidal cyst disability prior to that date, the preponderance of the evidence is against the assignment of an earlier effective date.  There is no doubt to be resolved; and an effective date prior to February 22, 2007 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Entitlement to an evaluation in excess of 10 percent for pilonidal cyst with residual scar, status post removal, is denied.

Entitlement to an effective date prior to February 22, 2007 for the assignment of a 10 percent rating for pilonidal cyst with residual scar, status post removal, is denied.


REMAND

In an August 2010 rating decision, the RO granted service connection for PTSD  (10%, from October 6, 2009).  In correspondence dated on September 1, 2010, the Veteran acknowledged the August 2010 rating decision and stated "I would like to file an appeal for the date that the claim was made."

The Board construes the September 1, 2010 correspondence as a timely NOD with the August 2010 rating decision's denial of an evaluation greater than 10 percent for the service-connected PTSD.  Thus, the August 2010 rating decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30 (2012).  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Regarding the claim for an increased initial rating for PTSD, such matter is inextricably intertwined with the appeal seeking an earlier effective date on that issue.  Thus, consideration of the increased rating matter must be deferred pending resolution of the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran addressing the issue of entitlement to an effective date earlier than October 16, 2009 for the grant of service connection for PTSD. The Veteran also must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  This issue should be returned to the Board for further appellate consideration only if an appeal is properly perfected.

2. Then, readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD from October 16, 2009 to September 8, 2011, and in excess of 50 percent since September 9, 2011.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


